Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  11/29/2021. The instant application has claims 9-20 pending. The system and method for providing the processed data according to processing preference on an authorized output device. There a total of 20 claims.


Allowable Subject Matter
Claims 11-12, 14-18,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further narrow and define features about the processing preference and authenticating the output device and providing the processed data.

Election/Restrictions
Applicant’s election without traverse of Group II(Claims 9-20) in the reply filed on 11/29/2021 is acknowledged.


Drawings
The drawing filed on 2/11/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15  recites the limitation "the provision" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2018/0241572 to Miele in view of CN109361668 to State Grid Zheijang Electric Power Co(hereinafter SGZE).



But Miele does not disclose a first trusted relationship with an input device, wherein the establishment is based on trust data associated with the enclave and verification data associated with the input device. However, SGZE discloses a first trusted relationship with an input device, wherein the establishment is based on trust data associated with the enclave and verification data associated with the input device(Page 4 Paragraph 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Miele  invention of providing SGX enclave for clients to include having an trusted relationship with input device in order to  allow client to access functions of server as taught in SGZE see Page 4 Paragraph starting “ Server include it is several…”..

Regarding Claim 10. Miele does not disclose the authenticating input device. However, SGZE discloses The system of claim 9, wherein establishing the first trusted relationship with the input device comprises: providing, by the enclave and to the input device, trust data associated with the enclave(Page 5 Paragraph starting “ For the process of server authenticating …, the enclave carries out verifying process); and 4Application No.: 16/787,787Docket No.: 54874-525F01US/190994US01 authenticating, by the enclave, the input device as an authorized user of the enclave(Page 5 Paragraph starting “The method that authentication mechanism…”, server verifies the client).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Miele  invention of providing SGX enclave for clients to include having an trusted relationship with input device in order to  allow client to access functions of server as taught in SGZE see Page 4 Paragraph starting “ Server include it is several…”..

 The system of claim 9, wherein the first authenticated channel is established by the enclave during establishment of the first trusted relationship and/or wherein the second authenticated channel is established by the enclave during establishment of the second trusted relationship(Fig. 8 item 807, 847 two channels).

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109361668 to State Grid Zheijang Electric Power Co(hereinafter SGZE) in view of US Patent Pub 2018/0241572 to Miele. as applied to claim 9 above, and further in view of An Approach for Distributing Sensitive Values in k-Anonymity to Widodo.

Regarding Claim   13. Miele nor SGZE disclose the data transfer policy or analysis method1. However, Widodo discloses the at least one predefined data processing preference comprises an analysis method and/or a data transfer policy(III. Proposed Method, the sensitive data are distributed according to the attributes).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Wiele  invention of having an SGX enclave for clients to include data analysis method  in order to providing for aggregation of data for  processing as taught in Widodo see I. Introduction & Abstract.


	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2019/0222574 to Akbar which discloses the virtual machine for carrying out processing after authentication of client

US Patent Pub 2020/00089917 to Skourtis, which discloses the CPU enclave for carrying out processing. 

Implications of Privacy Preserving K-Means Clustering over Outsources Data on Cloud Platform to Anurag which discloses data transferring with trusted authority being intermediary.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
    

    
        1 The Specification mentions privacy preserving and aggregation as an analysis method see Par. 0025-0026.